15?


      OFFICE OF THE ATTORNEY GENERAL   OF TEXAS
                       AUSTIN




Honorable C. H. Cernrsr
rtetr Auditor
Austin, Texan




          *.aacknowledge re
lnr a8 tollown:
                                                                                                                158
Bon.    C.     P.    Csrnete,             page      2




        funds sd                rsvesuos          ior        ths       Flmasn*s          Roll&     sn4
        Rstiromoot               Fun4’.

                    Vho         &9th       inoluded tbo tollawln~
                                         l.s~islsturo
         4pproprl4tioa                  24~ t&o
                                    ?lroma*8       P*arian Oomlrrlon-
         lr ln the Lbpartmntal       Approprlstlon       Bill tor Wm
         bionnlum      ondin@ Augmt  31at, 19k71
                                 *FIRRMm’RPRImad                           Co!Q&~IOIm
         (Out af.~lrorrlon’r
                          Rsllor sn4                                      Rotlramont        mIda.)
                                                                               tar thr Tsrrr Endla


         1. oo~*                            (8)

                  Hslntoauw~
         2.     or r10* lxprnDr , postsgs                          ,
                4tstio4tsry,              ofrioe         fix-
                tures    sad           4oppll4r                                1,500.00            1,500.oO
         3. Tr s*o lin(
                      lx;p a m*4 o,o a -
                tingont          lx p 4 n4 e4ma
                                              ,4
                othu nrosssu~ help sn4
                0xp0n4.4           to      bo laourn
               in 4dnlni4tration                        ai    Tko-
               my;*a Relies ma4                     Retiremat
                                                                                   750.00         * 750.00
                                                                                                   .
       . b.    Apprt~mat                                                    257.000.00           W,OOO.OO

                    drsnd        Totsl, ?~?OIIIOD.‘S
                    Psnslon            Oommlssfoau                      8 262,UJOdO              262,650,00

                    We      shru           spprsoisto              hour       rdTirin(      us    on tho fol-
        ~lowln# qus4t10as:
                    6       the         Cltsts    Comptrol.ler
                                           an4 -ato Tr~ssurrr
              bts         the    to pay tha ltwm sp roprlste4
                                 authority
              to ths Flramon~s Ponslon Commlsslonor g J tho 49th
              ladsletwo   for ths b lea a l lum
                                            adia6 August 31,1947?
              ,In 8 wmaer similar to that followed br tho 49th
         Led8Lstur0,  the 46th ~~iSlStU4  had sppropristr~
         $230,600.00 ?or ssoh yeu of.tha bhmlum     sndln(lAuyst
h’on. c. t;‘. C4rns44, page 3
                                                                            1.59



      31, 1945.  The State Comptroller sad S%atr Tress-
      virr aa   dlsbursr8sntr     irai    this spproprlstloa
      in thr 8411~msnnu     44 thol    ha4 Mdol   SpprOp?i4,-
      t1oa by thi 47th Lo5~014t4r4."
             Toor   laasrir7
                       r41404 tm vsrl laportsat    puo4tloao. The
rlrot 14, rhothor or not tho s~proprlstloa    of mono7 to be pm14
to rlrcmoa, who sr4 aot o lo~ero of thr Ststo, smouato to 4
(rant of son07 to sa ladlr Y 4usl uhloh 14 prohlbltsb   b Artlolo
III, "SOtiODO 44 4n4 51 Of tb %,x00 ~OllGt~tUtiOD. T ZI   a moon4
lo, what&r or not ma 4pproprl4tloa to thr a71re~.sa~o Pension
cc+mslr.sloaer (out or ?lro.~sn~o Rellrr so4 Rstl?wwit   had8 1” mm7
bo paid oat of tbr Osnsrsl     R4?8a~4 Fund. B4 ~111 bi80u84 tbo
qu44tlon4 ln orarr.
             Aftu snsotmsnt of tho Fireman18 Pension and Relld Law
 ln 1937 (Artiolr 6243r, V. %. t. ?.I, 4 number sf lnsuranor
-0omp4a144sttsokod in cwrt Caction 2 of thr sot rhloh prolids
 for 4 twa per orntam 42%) tax on the gro44 ~remluam           of ?lre    ln-
 lur4noe eimp4aio4.        +&I a t ax, llmlobwas for ths purpose cU pro-
tldln& pwaanent fun&s and rstenuss for tht Flreamn*o T?olSrr and
R4tlrwnt had,           ~#a4held unoonstltutions1   1D kcrlosn    Alllanoe
 huraac4,Com say ~'8.. Board 0r In4ur4no* Comml4~loaer4 (19391,
         e
         c. ?f:.(Zdfl 741 error rsfusod      Thwosttrr, In 1939, thors
 we0 lntrcduoed In ihe It7th1eglsl~turc         H. B. lie. 46 wbloh wss
 propow       44 sp smsndaent to %otlon 2 ot Artlolr 6243s.          This
 bill,     whlah 4140 rorldsd for s two per ssntm (251 tax 0s thr
 primiuam     of rlr0 Pnsursno4     ooap4nlo4, was subglttod to tbl4
 bQ4rtaSIit by the Speaker ot ths Rowe of Ecprssootstlveo              tor an
 opltion OD lts oonstltutlonel~t~. In our Oplnlon Ro. O-3468,
 144uo1#Ms7 19, 1941, - pssosd on ths oon#titutlonallty             of Artl-
 018 6243b, 44 nell SE R. B. Ilo.46. In that oplfilon,llssaldt
           'lrtloll 111, f!eotloa 53, den168 to the L4514-
      lsturo ths powtr to noko or 4uthorl4e *sbr grmnt oi
      publlo moos7 to any lndlvl4u81,     rssoslatIon   of lndl-
      i~bwlo,    mualoipsl  or otbrr oorpor4tloa uhatooevor.
      .*.. * Artlols XIX, Fation 44, provides that no
      grs;ntof moneys aCal bs mado to sty lodlrldusl ox-
      4~ t the urns shsll hsrs been prorldrd tor by pro-
      .Qsting isr. Whllo, admittedly,        thr hats nl&it
      protldo s system ad poasloao sn4 4lsablllty       barmilts
      ior ltr 4m~loy444 tithout thrrab riolatbg the ooa-
      4t1tut10n01 provl4lollo    (Byrd tr E1ty ot Dsllo4, 118
      'hr. 261, it lo urgr4 that flromen an aot smployoeo
      of tho f?tsW, bat of t&a rudol~8lltie0, and thOt,
      thor~fars,   the law cakes o great -di pub110 moneys in
      +lolatlon   of ths sbors Artloles   of the Oonstltutlon.
                                                                      160
Ron. C. H. Catnrac, page 4




             -tar    thr purpowr of thlr oplnloa It m8y be
      00800d0d      th8t  tir0m88i 8~ 00t st8tO ~pi0~000        8na
     thlt the 8Ot 4-m not Mk8 thm 8U8h.                 w8 a0 not
     8ttOmpt      th8 4801)iOll     Of thst qU88tiUU.    ltwmrthc
     1088,     it  8DDO8r8 t0 U8 Ob8t t& 18iiaity          Oi the
     18W 88 8(8ln8t         8U.h Objo8tiOnr   t0 it8 OOn8titU-
     tiOn8litt       18 8U8t8lB8d     bl th8 dr8181OB Of Our
     %8t8      flUprOn0 COWt      in $h8 OI8e Of ~riOdBI8aT.
     hE8riO8n      sUr8ty    oOa1p81i~ Of R8w York,   8t 8i,h8na8a
     am     oa April 9, 1941."
          The ?riOdIMa 0888 18 r8pOrt8d    in 137 IlbX. 149,   151 Rowe
(24) 570.  RI8 8180  LOW8r 0010?840 Rlvrr    Authorltt V8.   ChrmiO81
88nk k eU8t CO., 185 9. %'.(24.)467.      w8 8r8 8till  Of th8 OpIniOn
thrt th8 8bOte holding 18 80WOOt.
           H. B. lo. 46, however, WE8 nut 6M8tOa  by the k7th &?%8-
18tU?O. m8t LOgi818tWe eM8t8b iIt8te8a ii. 1). HO. ioil WhiOhE!Sd8
M lnu81 8pproptistIon ot $300,000 for th8 blonnlua 8na&g Aucunt
31, 1943, ior th8 pUrpO88 Ot prorlal~ pblmraent imd8 ma r8tMUe
for the Vlrrm8a*r Rellei end RetIrem4nt FUund-. In our Opinion
lo. O-3833, addrO8804 to Hoaorrble Oeorgr 8. shOpp8ra, Comptroller
OS Pub110 AOOOutitl,thi8 dOp8rtXd    hOid that 8eId 8pprOpricltiOa
W88 Trlld.
             Forthe biennium b8CgiMia& ?aptombar 1, 1943, 8nd 8I¶a-
1~   Au@ut  31, 1945, the 48th L@818tUr8      8ppl-ODri8t.dt230,600
par 8nnumior the ?ireaoa~8 Pea8lon     OanmiMioner    by mskiag pro-
rlaioa thorrfor la thr D8p8rt&antrl ApprOpriotlon      Bill.    Conrnl
y2i Sp00181 fdw8, 42th L8̲ttI?e,   Ro(ulrr 80881Oa (lg&)), pagm
    . tbr 49th L8girlature, like tbr p3-800ai4     ma,    hOiUd8d   in
It8 D8pertmmtrl ApproprI8tIon bill 8n enauel 8pproprI8tIon for
th el?irOl~Oll'8 POll8101l hd88iOMr    (Out d ~lr.BWl     8.nO11.f 8ad
Penrloa PUna8)". It Inorr88ed the rpproprlstlon       to #262,650.00
rwu811y bat U8Od the almost IdeatIo8l 18auurge 88 h8a been used
bg the preoodlng L8gIrlrture. At the time both rpproprlstloa
bill8 mra p8888d, the ?lroIMn'8 Rolled rad Pea8Ioa ?und oon-
tslaed only the uaexpeadbd b8leaoo at money8 pret1ourl~ appro-
prI8tea.   It8 oontinued lxI8tonoo 88 8 Speolal Fund ~88 depona-
eat ?n eaoh iu8t8aOO On thr t8lidity Of the OUrrUt 8pprOpri8tim
ooataIa8a In the Depsrtnmntrl Bill. No quertion ~88 raI8ed 88 b
sppropri8tfonrmad@ bl thr 48th LOgl8l8tU~       sad there fUnd8 here
beon lxpondad. IOU sow Inquire whether the ourrent l       pproprlrtlm
8hOUld   b0 p8id.
 ,on.   6.   1’.    Cavaeae,     pago   5




                   'II*
                      IT8 aerlnitel~or tha opInI0n th8t Art1010 62b3e,
 '1. A. c. a., 18 8U??iOi8Bt                  88   8    PrO-•Iirtii¶#18W rlthln the
 mlo(        Ot     t’@BtiOlP   b&,   &ti8h            1x1   O? th0   ‘hIlO   aOa8titUtlOB.
 -I# 18 lmpllelt    la OW @if&On lo. 0.3633 uhi8h
 nliiiitr   Of th8 8~~81 8pprOpri8tiM Of $3bo,ooo W Oh W88 Ib8aB
 for thilr  BUO ptUpO8. by th.   47th t8&iBl8tU?8 in !i. b. AO.~oll.
 &tIole    62438   WiaO8 ror   l oomprrhorlre 8trto plra for 8
 ~lremea*r Pan8 r00 ay8tOm. Thr oall p8rt of tbr 80t uhlrh br



  Fun6 O? not 1888 th8n l$ EOr BO?. thm 39 Of hi8 8818rl. to b8
  aetamla~a      br l TOtO O? th8 ?Ir8 DOpOrheat O? whloh 8U8h per-
  8On I8 l WmbU,        8Bd t0 bo ddIOt8d        ?TOm hi8 8818rr    m Ompen-
  88tiOB    if b0 I8 8 8hOlll p8ia Or p8rt pda ?irM8n vhO88 8818rJ
  or OCSl~M8~tiOll 18 11ofOthrn ?i?tr           dOl18r8 $er month 8rd if ho
  18 8 pIti p8id ?irUMn         rho80    8818rf  18 1888 th8n fi?tl     b118r#
  pU month W 8 VOlUEtWr            ?lrOlMn    ho ah811 p8r BOt 1888 thra
  $3.00 nor wore than 45.00 p a rlmm, th r lx8ot uount to be d8-
  ;;:1,“.,‘4b:8 rota O? tho fir. aep8rtmMt Of rhloh 8U8h prrron
                     u80, the 49th b&818ttAn 8mend.d 38Otioa 6 of
  th8 8Ot t0 ;lWi&         thrt   aelIgIb18 8Od Qg8ii?IOd fiT8WB Who 8h811
' hare oompl,ted 20 year8 Of 88lTiOe bOfOr8 resohln tb 888 O?
  rirty-?lto*      8h811 be entitled to rrtlrrment bane? f t8 unaor the
  8ot when rerohily the rgr of ?iitp?iTs, 8lea though ho rhtil not
  h8Ve k .B     lB&8gOa ia rOtiV8 8OET1eO 88 8 tirUM             8t 8814 tiR9.
  Tootion 6, Artlole 62430, T. A. C. S. The eot Itreti reoognlrer
  th, Obli~tiQfl Of the %8t@ t0 m18. itAd                for  ~1NB8D’I    PIB8lOZI8
  8d    t0 PrOVlde ?Or th.12 8ddri8tr8tiOli. mi# l8 it8 ~rirrr~
                   Th8 .D8rtiOUler me8M br whloh th8 iMa            8X.8 to be
              whethhrrby 8 8pOiti        t8x O? by 8~ rOpri8tlOn     Out O? thr
  cnnor81nroauo ftitka. 18 8 8@OOlll8rr OOOI          Paerrtlon.    m.Jl l? the
  ~lremea'r Pearloa 8ni Rotlrrmubt ?&&a 18 r8i8ed by 8 8pOOi81 t81,
  the moaqr rowulnf to thr Sutul uwla ywoto be rppmprlrtea
  evrry tw your.         . l* our (rplaloa lo.               m. 8pDZOpri8ti OB
  In dth8r      l8ee WOuld be In 80nnnrotIoa with iad k88a OpOa Artiole
  6243e 88 the g~rO-~Ii8tifl~          18W..
              Art1010 62430 18 not it881t 8r1rpprOpri8tiOa   88t.   PIokle
 18. ?iS&w, 91 %X. idbe kb 8. P. 480. 808tiOm 19 O? tb@ 8at
 Ore8te8 the o??ior O? FifOWB'8 PeB8iOn Od88iOBW           8od t11.8 hi8
 mlary at ~),600.00 l rr8r “to k pdd by vouohrr O? th8 St8tO
 Tre88urer from 8da Tlremm'r Rallr? la a Retirement lurid*, %OtiOB
 6 Or A?uOiO uI O? Ouf oOI&8titUtiM,      hOWl8r, prWidO8 th8t 1108p-
 prOpri8tiOll   O? WlLOJ 8h811 b8 ml40 ?Ot 8 IOU.? temth8a        tW0 re8r8.
to bold that SOOtI~ 19 1 0     8al8p p r OQr i8tiO iOrthe IIa
                                                            8&~mat
bl0.d~ wopia bo tratrmount to aool8rlng it PooOJb8titUtiOlul,
~.OuOo it W88 8lJ8Ot.dMOE. thra     tr0 fO.rO l@.     'It i0 . U.ll-
8OttlOd    rUl0 in the OOMtrUOtiOtb Of 8t8tUtoO   that l? on mot Of
a.    h&818t&U0    k  erpablo Of tW OOSlOtrWtiO-,     On0 Oi rrhloh
.OniliOt8 with th8 lOWtitutIOn, 8ld the 0th.r O? uhloh da,
not,'th8 1ottOr mu% ~rrV811.~ Pioklo VaD t1ti.f        rkto.
          m    Ul,t~.t. qUO8tioU, therefore, 1nVO1t.8 tb8
&nrtruotion 41 that port1oa d the ourrent 8ppropristion    bill
quoted in our lrtt8r.    Sootloo 1 at the OUrrent Doprrtmoat81
ApproprlrtI on Bill I8 88 iolloua:
              ‘TiI8t   the 88tOr.l 8U  Of 8iOll.l
                                                horoln 8p88ifiOd
        or 80 muoh thono? 88 m8y        be neoo88arJ.
                                                   8r8 horobl
        8pprOprIrted Out Of lBJ monO~8 in th* 8t8to TM~~LU~
        EOt OthWWiO~ 8pDrODri8t.d. Or 0.t oi 8~88181 fuado
        88 m.r b. 8bOm, iOr th. 8UpjKWt 8.d Mint.ll8nOo O?
        thO revor    aep8rt8matr   raa 8gmolor of thr 9trt.
        @OVorMent for the tW J88r period b8Slnnia(lSoptam-
        bu 1, 1955, 8Bd l    BdiBl A&girt 31, 1947."
          The ordIn8ry rule8 of rtrtutort  oon8truotIm 8re 8ppiI-
aablr    to
         8ppropri8tioa bfll8.  IB Pioklo  V8. Fidel, 44 5. Y.
/60, the Supremr Court, In OOB8trUiBg 8a 8pprOpriotiOnbill, 88id:
               -It 18 0180 trU0 th8t I)08poOifIO Word8 8rO aOOOE
        88rr iIh0Pd.r t0 make 8a 8pprOQri8tiW; 8nd it m8r b.
        o o no ea o a le OOBtOBaOa, thot 8~ 8pproprlotIoam8r bo
        UdO br 14 1iOatiUI      whoa th8 18   880 l~p iO~ale8b
        to the bol POf th8t 8u.h WI8 th8 % teat et the Leglo-
        18turo.m
            ?h. 10&818tiV8 hi8tory O? the ~lr.m.n'8 P8D81.8 end
ROii8? trr,   iBOiUaiIig the 8MBdmO~t of gO.tiOB 6 tbU.O?    br thr
b9th,L8&818tUrO, thrOU8 lit&t 011the qUO8tiOB oi 10@18~OtiVO
int8BtiOn 88 etiaea0.d by the 8ppl'Opri.tiOE    bill.   me 49th
Lo~i8lOtUre   VI8 pro8tmmd t0 kWW th8t %OtlOn 1:Of the A.t h8a
boon dOOl8r.d UBOOn8titUtiOMl     on4 that them W88 no lot&or 84
rpeoI81 trrer to provide ,g8rmraentfund8 ma rovonuo8 tor the
Firemea*I Relief rnd Rotlroaont ?uad. ?ho b&h Loghlrturo        nr
prO8UIOa to h8ro kBOUB thir When it Ma0 8D 8pprOpri8tiOn ¶.n
it8 Tkp8rtZEOBtOl Appmri8tiOn     bill  iOr thi8 DPtpO.0 8nd 81nOO
the ?Ud. thU0 lp rODri0t.d W8TO p8id Withat QW8titXL, the
49th ~~i8i8tUTO 184 80 tO88OB t0 E8k0 8O.J Oh8Bg. in the moth06
Of 8pprOpriet%ly fUa8 for the pir.B.n'8 Rellof 8ad RotirOaont
Bon. C. ?. COlU.88, P8gO 7'
                                                                      163




tuna.   The 184~8~      '-out ad fi~OtId8 Rolld      ld Rotlroment
~nmlo" 88 U8Oa in the OUrrOnt 8ppropri8tion         bill mU8t bo 8011.
#trurd  to Bo8ll th8t   th8 fflEd0 olV 8~prOpri8t.d     Out ai the
mnor81 Rotoauo ?und to the tlnmrn 8 Wollof rn4 Retlwmurt
fuJd 8lId DOid OUt Oi 88ia @DO0181f&III&by vouehu Of tb.
at0t8  ~088WOr 88 dire8tOa In 88id 8pproprlotlon bill baa In
~Iolo     6243a., To hold OthWWi88 w0vla be to orealt         the  Lq10-
18tiUO with doin 0 tola and ieolle~ thlq,           fbr it lo pnnud
to h8tO k#kOW~that Oh-8 WU8 110SlOa8t8iB the %'9pua'O Re118f
lndR 8tir OM?Ua      B t d,
                          lX8Opt 8uOh a8 hrd k.a pr.tlWUlJ lpDrO-
prlrted for the biennium oudIZi Augurt 31, 1965.           l%o OoMtrur-
tloa,rhould be odopt8d rhiah 8 t 108 ottort       to thr  108, rlthor
thsn 8 OOD8truOtiOIl    whlah EitInifiO8th8 18W Or lOOd4 t0 lb8urdity.
39 TM. hr.      222.

            Vo, rocordiaglp   8dtisr JOu th8t in our opitioa   the
rppropriotionto firemen'8 P8n8ioa cOld88iOn8r rontaille6in the
ourront   8pprOprl8tiOa    bill for th0 blonalum lB a h @ Au@lt 31,
1947, 10 V8lia and 8hOUia be p8id by the %8to OorptrOhW            8nd
Stoto   TrI88urOr.
                                        Your8 very truly,
                                      AT'?aRlQEf
                                              OEWRAL     OF   TIXAS




?D:rt